Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant election of claims 1-4 pertains to group I and Species I for continuing prosecution without traverse in the communication with the Office on 06/01/2021 is acknowledged.    

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	-- Cancels non-elected (without traverse) claims 5-7 --.
 
Reason for allowance
 
 
3.	Claims 1-4 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“ an insulated gate field-effect transistor disposed in a first region of the semiconductor substrate; and a snubber circuit disposed in a second region other than the
first region;
wherein the snubber circuit includes a resistor and a capacitor formed of a diffused layer in the second region;
wherein a plurality of first trenches spaced apart from each other in a plane view are formed in the first region;
wherein a plurality of second trenches spaced apart from each other in a plane view are formed in the second region; wherein each of the plurality of first trenches has a first width;
wherein each of the plurality of second trenches has a second width; and wherein the second width of at least one of the second trenches is smaller than the first width of at least one of the first trenches in the plurality of first trenches. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
5. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure:
Kelkar et al. (US 2016/0104773) discloses a Semiconductor Structure Having
Integrated snubber Resistance and Related Method

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     
                            /THINH T NGUYEN/                            Primary Examiner, Art Unit 2897